IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,937-01


                       EX PARTE MICHAEL EARL JONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W13-00444-P(A) IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for forty years. He did not appeal his conviction.

        The trial court entered a timely order designating issues, but before the trial court made

findings of fact and conclusions of law, the district clerk forwarded this application to this Court. See

TEX . R. APP . P. 73.4(b)(5). We remand this application so the trial court can complete its evidentiary

investigation and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: July 24, 2019
Do not publish